United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2853
                                   ___________

Lani Brown; Mike Brown,                *
                                       *
            Appellants,                *
                                       *
       v.                              * Appeal from the United States
                                       * District Court for the
J. Miles Sweeney; Bruce Hunt; Jeff     * Western District of Missouri.
Monroe; Missouri Court of Appeals;     *
Missouri Supreme Court; Jay Nixon,     *      [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: December 4, 2000
                              Filed: December 8, 2000
                                  ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Lani and Mike Brown appeal from the district court’s1 dismissal of their
complaint brought under 42 U.S.C. §§ 1983 and 1985(3) and 18 U.S.C. § 1964(a).
The Browns claimed that defendants conspired to deny them, as pro se litigants, equal
protection and meaningful access to the state courts in their pursuit of dental
malpractice actions. Upon de novo review, we conclude dismissal was proper because

      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
the district court lacked subject matter jurisdiction. See Lemonds v. St. Louis County,
222 F.3d 488, 492-95 (8th Cir. 2000) (standard of review for Fed. R. Civ. P. 12(b)(1)
dismissal; Rooker-Feldman2 doctrine forecloses indirect attempts to undermine state
court decisions; federal constitutional claim is “inextricably intertwined” with state
court judgment if federal claim succeeds only to extent state court wrongly decided
issue before it; doctrine applies even where party to federal action was not party to
state action); Keene Corp. v. Cass, 908 F.2d 293, 297 (8th Cir. 1990) (Rooker-Feldman
doctrine applies to claims for injunctive and declaratory relief).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
      Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); District of Columbia Court
of Appeals v. Feldman, 460 U.S. 462 (1983).
                                          -2-